                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JARED M. THEOBALD,                                   Case No. 19-cv-01072-HSG
                                   8                      Plaintiff,                          ORDER OF DISMISSAL WITH LEAVE
                                                                                              TO AMEND
                                   9               v.

                                  10     AMERICAN CANYON POLICE DEPT, et
                                         al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13                                             INTRODUCTION

                                  14            Plaintiff, an inmate at Claybank Detention Facility, filed this pro se civil rights action

                                  15   pursuant to 42 U.S.C. § 1983. Plaintiff has been granted leave to proceed in forma pauperis in a

                                  16   separate order. His complaint (Dkt. No. 1) is now before the Court for review under 28 U.S.C. §

                                  17   1915A.

                                  18                                                DISCUSSION

                                  19   A.       Standard of Review

                                  20            A federal court must engage in a preliminary screening of any case in which a prisoner

                                  21   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  22   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  23   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  24   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  25   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  27            Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                   1   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   4   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   5   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   6   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   7   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   9   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  10   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  11   42, 48 (1988).

                                  12   B.      Complaint
Northern District of California
 United States District Court




                                  13           Plaintiff has named as defendants the following individuals: the lead police officer at

                                  14   American Canyon Police Department; a physician at Napa County Detention Center, and the K-9

                                  15   officer/handler at American Canyon Police Department. Dkt. No. 1 at 2.

                                  16           The complaint makes the following allegations.

                                  17           In the first claim, Plaintiff alleges that he was subjected to excessive force during his

                                  18   arrest. Plaintiff alleges that when he was ordered to step out of the shed, he complied and clearly

                                  19   told the officers that he was coming out hands up and unarmed. He exited the shed and lay face

                                  20   down on the floor with his arms spread, per the officers’ instructions. The K-9 officer stated,

                                  21   “Next time, you’ll stay on the other side of Mini Dr,” and then allowed the K-9 to attack Plaintiff,

                                  22   drag him, and pull at his lower left bicep. As the dog was attacking Plaintiff and Plaintiff was

                                  23   pleading, “Get the dog, get the dog, I’m not resisting,” another officer stated, “You wanna run

                                  24   from us, well, welcome to American Canyon!” The K-9 attack left Plaintiff with severe and

                                  25   debilitating injury to the nerves and tendons in his left arm, and limited rotation of his left

                                  26   shoulder. There is limited chance of recovering full function in his left arm and shoulder. Dkt.

                                  27   No. 1 at 3.

                                  28           In the second claim, Plaintiff alleges that while he was incarcerated at Napa County
                                                                                           2
                                   1   Detention Center, he was not provided with adequate medical care. He stated that the only care

                                   2   provided was mild medication, cleansing of his wound, and dressing exchange. He did not receive

                                   3   the necessary x-ray and MRI or bone scan to assess the extent of the damage to his left arm and

                                   4   shoulder. Plaintiff also alleges that the doctor did not have the knowledge or ability to assess or

                                   5   treat his injuries, and that he was not treated by an orthopedic specialist. As a result, his chances

                                   6   for recovering function in his left arm and shoulder dropped dramatically. Dkt. No. 1 at 4.

                                   7   C.         Analysis

                                   8              Plaintiff’s allegation that the K-9 officer/handler instructed the K-9 dog to attack him when

                                   9   he was not resisting arrest and lying prone on the floor, and that another officer taunted him and

                                  10   did nothing to prevent or stop the attack, states a cognizable § 1983 claim for use of excessive

                                  11   force. See Rutherford v. City of Berkeley, 780 F.2d 1444, 1447 (9th Cir. 1986), overruled on other

                                  12   grounds by Graham v. Connor, 490 U.S. 386 (1989) (allegation of use of excessive force by law
Northern District of California
 United States District Court




                                  13   enforcement officer in effectuating arrest states valid 42 U.S.C. § 1983 claim); Cunningham v.

                                  14   Gates, 229 F.3d 1271, 1289–90 (9th Cir. 2000) (police officers may also be held liable if they

                                  15   have an opportunity to intercede when their fellow officers violate constitutional rights of plaintiff

                                  16   but fail to do so); Bracken v. Chung, 869 F.3d 771, 778 (9th Cir. 2017) (if there is affirmative

                                  17   conduct on part of officers that places plaintiff in danger of reasonably foreseeable harm, then

                                  18   officers have duty to intercede and will be liable if they are deliberately indifferent to plaintiff’s

                                  19   plight).

                                  20              Liberally construed, Plaintiff’s allegation that Napa County Detention Center failed to

                                  21   provide the necessary treatment for his left shoulder and arm, and was incapable of providing

                                  22   adequate treatment states a cognizable claim for deliberate indifference to his serious medical

                                  23   needs, under either the Eighth Amendment (if he was incarcerated at Napa County Detention

                                  24   Center pursuant to a conviction) or the Fourteenth Amendment (if he was incarcerated at Napa

                                  25   County Detention Center as a pre-trial detainee). Deliberate indifference to a prisoner’s serious

                                  26   medical needs violates the Eighth Amendment’s proscription against cruel and unusual

                                  27   punishment. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). Where the inmate-patient is a

                                  28   pretrial detainee rather than a convicted prisoner, his right to be from deliberate indifference to his
                                                                                            3
                                   1   serious medical needs derives from the Fourteenth Amendment’s Due Process Clause rather than

                                   2   the Eighth Amendment’s Cruel and Unusual Punishments Clause. See Gibson v. County of

                                   3   Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002) (citing Bell v. Wolfish, 441 U.S. 520, 535 (1979)).

                                   4   A “serious” medical need exists if the failure to treat a prisoner’s condition could result in further

                                   5   significant injury or the “unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974

                                   6   F.2d 1059, 1059 (9th Cir. 1992), overruled in part on other grounds by WMX Technologies, Inc. v.

                                   7   Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (citing Estelle, 429 U.S. at 104). A prison official is

                                   8   deliberately indifferent if he knows that a prisoner faces a substantial risk of serious harm and

                                   9   disregards that risk by failing to take reasonable steps to abate it. Farmer v. Brennan, 511 U.S.

                                  10   825, 837 (1994). Failure to provide a system of ready access to adequate medical care, failure to

                                  11   provide a medical staff competent to examine and diagnose inmates’ problems and failure to treat

                                  12   the problems or refer the inmates to others who could, for physical, dental and mental health
Northern District of California
 United States District Court




                                  13   problems, are violations of the Eighth Amendment. Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th

                                  14   Cir. 1982).

                                  15          However, the complaint will be dismissed with leave to amend because it does not comply

                                  16   with Rule 20 of the Federal Rules of Civil Procedure and because Plaintiff has only named Doe

                                  17   defendants.

                                  18            Rule 20(a)(2) of the Federal Rules of Civil Procedure provides that all persons “may be

                                  19   joined in one action as defendants if: (A) any right to relief is asserted against them jointly,

                                  20   severally, or in the alternative with respect to or arising out of the same transaction, occurrence, or

                                  21   series of transactions or occurrences; and (B) any question of law or fact common to all defendants

                                  22   will arise in the action.” Fed. R. Civ. P. 20(a)(2). The upshot of these rules is that “multiple

                                  23   claims against a single party are fine, but Claim A against Defendant 1 should not be joined with

                                  24   unrelated Claim B against Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

                                  25   “Unrelated claims against different defendants belong in different suits.” Id. Plaintiff’s first claim

                                  26   arises out of the use of excessive force by American Canyon police officers during his arrest while

                                  27   his second claim arises out of the medical care provided (or not provided) by a physician at Napa

                                  28   County Detention Center. These claims do not share a common question of law or fact. In his
                                                                                          4
                                   1   amended complaint, Plaintiff may only allege claims that (a) arise out of the same transaction,

                                   2   occurrence, or series of transactions or occurrences, and (b) present questions of law or fact

                                   3   common to all defendants named therein. Plaintiff needs to choose the claims he wants to pursue

                                   4   that also meet the joinder requirements set forth in Rule 20.

                                   5          Plaintiff has not identified the defendants by name. As a general rule, the use of “John

                                   6   Doe” to identify a defendant is not favored. Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir.

                                   7   1980). However, when the identity of alleged defendants is not known prior to the filing of a

                                   8   complaint, the Ninth Circuit has held that the plaintiff should be given an opportunity through

                                   9   discovery to identify the unknown defendants, unless it is clear that discovery would not uncover

                                  10   the identities, or that the complaint should be dismissed on other grounds. Wakefield v.

                                  11   Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999). Because Plaintiff has not specifically named the

                                  12   defendants responsible for the alleged violation, the Court cannot order service of the complaint.
Northern District of California
 United States District Court




                                  13   In the amended complaint, Plaintiff should identify the Doe defendants. If he is unable to do so,

                                  14   he should submit to the Court an explanation of what he has done to try and learn the Doe

                                  15   defendants’ names and why he has been unsuccessful.

                                  16                                             CONCLUSION

                                  17          For the foregoing reasons, the complaint is dismissed with leave to amend to address the

                                  18   deficiencies identified above. Within twenty-eight (28) days of the date of this order, Plaintiff

                                  19   shall file an amended complaint. The amended complaint must include the caption and civil case

                                  20   number used in this order, Case No. C 19-01072 HSG (PR) and the words “AMENDED

                                  21   COMPLAINT” on the first page. If using the court form complaint, Plaintiff must answer all the

                                  22   questions on the form in order for the action to proceed. Because an amended complaint

                                  23   completely replaces the previous complaints, Plaintiff must include in his amended complaint all

                                  24   the claims he wishes to present and all of the defendants he wishes to sue. See Ferdik v. Bonzelet,

                                  25   963 F.2d 1258, 1262 (9th Cir. 1992). Plaintiff may not incorporate material from the prior

                                  26   complaint by reference. If Plaintiff is unable to identify the Doe defendants, he must submit to the

                                  27   Court an explanation of what he has done to try and learn the Doe defendants’ names and why he

                                  28   has been unsuccessful.
                                                                                         5
                                   1           Failure to file an amended complaint in accordance with this order in the time

                                   2   provided will result in dismissal of this action without further notice to Plaintiff.

                                   3           The Clerk shall include two copies of the court’s complaint form with a copy of this order

                                   4   to Plaintiff.

                                   5           IT IS SO ORDERED.

                                   6   Dated: 5/1/2019

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
